Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maulin Shah on 07/12/2022.

The application has been amended as follows: 
Claim 15) A system for generating contextual metrics related to an activity occurring with an environment, comprising:
a video camera configured to capture a video feed in the environment; 
an edge server configured to receive the video feed from the video camera, the edge server configured to generate a modified video feed; and 
a platform server configured to receive the modified video feed, 
the platform server further configured to identify an object of interest within a plurality of frames in the modified video feed, 
the platform server further configured to localize the object of interest within the plurality frames in the modified video feed, 
the platform server further configured to determine at least one contextual metric related to the object of interest based on the tracking parameter, wherein the contextual metric is determined using a computational geometry method, wherein in order to determine the contextual metric, the server performs a first operation that utilizes a non-learning-based algorithm to identify the object of interest in a frame of the video feed, and wherein the server performs a second operation that utilizes a learning-based algorithm to identify the object of interest in the frame of the video feed if the first operation is unsuccessful.

Claim 17) The system of claim 15, wherein the platform is configured to utilize at least one of [[a]]the learning-based algorithm and [[a]]the non-learning-based algorithm in order to identify the object of interest.

Claim 18) The system of claim 15, wherein the platform is configured to utilize at least one of a neighborhood-based tracking algorithm and [[a]]the learning-based algorithm in order to localize the object of interest.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A method for generating contextual metrics related to an activity occurring within an environment, comprising transmitting a video feed from at least one video camera located in the environment to a server, receiving the video feed by the server, displaying, by the server, the video feed on a user device, receiving, by the server via the user device, a timepoint to generate a video still of the video feed, generating, by the server, the video still, displaying, by the server, the video still on the user device, receiving, by the server via the user device, at least one annotation that indicates an object of interest, receiving, by the server via the user device, at least one tracking parameter related to the object of interest, receiving, by the server via the user device, at least one reporting policy, determining, by the server, at least one contextual metric related to the object of interest based on the tracking parameter, wherein the contextual metric is determined using a computational geometry method, and generating, by the server, a report related to the contextual metric, wherein in order to determine the contextual metric, the server performs a first operation that utilizes a non-learning-based algorithm to identify the object of interest in a frame of the video feed, and wherein the server performs a second operation that utilizes a learning-based algorithm to identify the object of interest in the frame of the video feed if the first operation is unsuccessful, as claimed and arranged by Applicant, was not known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS T CORBO/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        
07/13/2022